UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6257


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHNNY OTIS DILLARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Norman K. Moon, District
Judge. (4:03-cr-70134-nkm-4)


Submitted:    May 21, 2009                    Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Otis Dillard, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney, Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Johnny    Otis     Dillard        appeals       the      district      court’s

denial of his motion for reconsideration of the district court’s

order denying a reduction of his sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).           We affirm.

               Dillard    pled    guilty    to        one    count      of    conspiracy     to

distribute and possess with intent to distribute more than fifty

grams of cocaine base in violation of 21 U.S.C. § 846 (2006),

for    which    the     district    court        sentenced        him    to     100   months’

imprisonment and five years supervised release.

               Dillard filed a motion to reduce his sentence pursuant

to 18 U.S.C. § 3582.             The court denied the motion on August 8,

2008.      Almost       six    months    after        the    entry      of    judgment,     in

February of 2009, Dillard filed another § 3582 motion seeking

relief    on    the     same    grounds     as    his       original         § 3582   motion.

Because the district court had previously acted on Dillard’s

first motion for reduction of sentence, it construed the motion

as one for reconsideration.

               “[T]he    Federal    Rules        of    Criminal      Procedure        do    not

specifically       provide        for    motions         for      reconsideration           and

prescribe the time in which they must be filed.”                               Nilson Van &

Storage    Co.    v.     Marsh,    755     F.2d       362,     364   (4th      Cir.    1985).

However, the Supreme Court has held that a motion for rehearing

or    reconsideration         extends    the     time       for   filing       a   notice    of

                                            2
appeal in a criminal case if the motion is filed before the

order sought to be reconsidered becomes final, and the period

for filing an appeal starts after the motion for reconsideration

has been ruled on.            See United States v. Ibarra, 502 U.S. 1

(1991); United States v. Christy, 3 F.3d 765, 767 n.1 (4th Cir.

1993).      Because    Dillard      filed       his    motion     to    reconsider      well

beyond   the   expiration      of    the    ten       day    period     to    appeal,    the

district court properly dismissed it as untimely.

            Accordingly,       we   affirm        the       district    court’s    order.

United States v. Dillard, No. 4:03-cr-70134-nkm-4 (W.D. Va. Feb.

3, 2009).      We dispense with oral argument because the facts and

legal    contentions    are    adequately             presented    in    the    materials

before   the   court    and    argument         would       not   aid   the    decisional

process.

                                                                                 AFFIRMED




                                            3